KIRKPATRICK, Chief Judge.
1. The defendant’s motion directed to the jurisdiction of this Court to entertain this suit calls for an examination of the nature of the cause of action stated. If the cause of action partakes of the nature of a claim for additional costs (solicitor and client costs) or a proceeding to assess an additional penalty of some kind against the defendant, there might be ground for the defendant’s contention that the action could be prosecuted only before the Court of Appeals which adjudicated the fraud and righted the wrong, to the extent at least of restoring the plaintiffs’ rights in the patent. That however, I do not think, is what this action is. On the contrary I am of the opinion that it sounds in tort (although, fortunately, of a kind seldom encountered) and is analogous to that class of actions in which the injured party sues to recover, not as costs but as damages, money which he has been compelled to spend in order to protect or restore rights which the defendant has interfered with as, for example, by maliciously inducing a third party to break a contract with the plaintiff.
 2. As to the motion to dismiss the complaint for failure to state a claim upon which relief can be granted, I am of the opinion that, under the complaint, a state of facts could be shown which, if established by competent evidence, could form a basis for a jury’s finding that Kaufman actually exercised corrupt influence upon Judge Davis and thereby obtained the judgment of the Circuit Court of Appeals in favor of American Safety Table Company. In other words, I think that the element of causation, in the narrow sense in which the defendant’s argument views it, has been sufficiently pleaded. Viewing the element of causation in the broader sense, however, I am of the opinion that it is not a necessary prerequisite to recovery in this case that the plaintiffs show that Kaufman actually succeeded in exerting an improper influence upon Judge Davis and so procured the judgment. I agree with the argument of the plaintiffs that under the facts as pleaded, if the same be established by competent evidence, from the moment that American Safety Table ceased “to depend upon the justice of (its) case” and sought “discriminatory and favored treatment” the judgment, no matter how obtained and no matter whether correct or incorrect so far as concerned the merits of the case, became an instrument of wrongdoing in its hands and that the defendant would be liable for loss resulting to others, including these plaintiffs, from its use of it.
The motion is denied.